This bill was brought under the Declaratory Judgment Act to test the constitutionality of chapter 99, Acts of 1925, regulating the practice of Optometry. The Chancellor sustained the act.
While several of its provisions are attacked as in violation of section 8 of articles XI and I, the provision most specifically complained of appears to be that limiting the practice of any one "Itinerant Optometrist," as defined in the act, to not more than any three such counties in the State as he may select. We are not of opinion that this limitation is so unreasonable and arbitrary as to violate the constitution. It applies alone to the itinerant optometrist — to those and to all of those — of that class only, and the classification is therefore unobjectionable. And sound reason can be conceived of as having actuated the General Assembly in restricting the licensee to three counties to be selected by any such an itinerant practitioner. Upon the wisdom and effectiveness of the legislation the courts may not pass. No unjustifiable discrimination is apparent. All who come within the defined term, "Itinerant Optometrist," are treated alike, — accorded the same privileges and subjected to the same restrictions. See Kirk v. State, 126 Tenn. 7, approving the distinction between itinerant and locally resident practitioners. *Page 312 
Again, we are of opinion that the exemptions complained of apply to sufficiently distinctive classes. Occulists and Opthalmologists belong to a distinct class from Optometrists. The first has relation to the practice of medicine and surgery in the treatment of diseases of the eye; and the second to the measurement of — fitting of glasses to — the eye. We think that the distinction is quite generally understood — the one being recognized as a learned profession, and the other as an occupation or vocation calling for a degree of mechanical skill and experience.
Nor are the exemptions improperly extended to resident merchants who do not "fit" glasses. Obviously, these merchants do not come within the purpose of the act.
A number of the States have statutes similar in their general provisions to the act before us, and the courts have uniformly held these enactments to be valid exercise of the police power. See McNaughton v. Johnson, 242 U.S. 344, 61 L.Ed., 352.
We find no error in the decree of the Chancellor and it is affirmed. *Page 313